Case 1:20-cv-00908-RP Document 29-1 Filed 07/14/21 Page 1 of 3




                     EXHIBIT 1
         Case 1:20-cv-00908-RP Document 29-1 Filed 07/14/21 Page 2 of 3




   UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS
 Commodity Futures Trading Commission v. David Cartu, Jonathan Cartu, Joshua Cartu, Ryan
   Masten, Leeav Peretz, Nati Peretz, All Out Marketing Limited, BareIt Media LLC d/b/a
            SignalPush, Blue Moon Investments Ltd., and Orlando Union, Inc.
           Civil Action 20-cv-908-RP, Hon. Robert Pitman, District Court Judge

           Summons in Civil Case and Notice of Allegations in the Complaint
  To: David Cartu, Jonathan Cartu, and Joshua Cartu (the “Cartu Defendants”), Leeav
Peretz and Nati Peretz (the “Peretz Defendants”), All Out Marketing Limited (“All Out”),
Blue Moon Investments Ltd. (“Blue Moon”), and Orlando Union Inc. (“Orlando Union”)

        YOU ARE HEREBY SUMMONED and required to serve on plaintiff’s counsel,
Benjamin E. Sedrish or Elizabeth N. Pendleton of the Commodity Futures Trading Commission
(“CFTC”), 525 W. Monroe Street, Suite 1100, Chicago, IL 60661, U.S.A., an answer to the
complaint that was filed against you in the U.S. District Court, Western District of Texas, within
30 days from ______________, 2021. If you fail to do so, judgment by default will be taken
against you for the relief demanded in the complaint. Any response that you serve on the
plaintiff in this action must be filed with the Clerk of the Court for the United States District
Court for the Western District of Texas.

                   THE ALLEGATIONS AGAINST YOU are as follows:

        Beginning on or around May 1, 2013, and continuing until at least April 29, 2018, the
Cartu Defendants marketed, offered, and sold illegal, off-exchange binary options to retail
customers on websites under the BeeOptions, Glenridge Capital, and Rumelia Capital binary
options brands. As alleged in the complaint, the Cartu Defendants, as well as Defendants Leeav
Peretz and Nati Peretz, operated call centers primarily located in Israel that targeted and
victimized United States residents by promising “quick” returns of “between 60-85%” by trading
binary options. The complaint further alleges that, at the direction of the Cartu and Peretz
Defendants, the individual brokers soliciting United States customers falsely represented their
financial expertise, compensation structure, physical location, and identity. These brokers also
falsely claimed that the offered binary option transactions were profitable, when the majority of
customers lost money. The complaint further alleges that the Cartu Defendants and Defendant
Ryan Masten controlled the binary options transactions and manipulated the results of some
trades to force customer losses and generate profits for themselves. As a result of this conduct,
the Cartu Defendants and the Peretz Defendants violated Sections 4c(b), 4d(a)(1), and 6(c)(1) of
the Commodity Exchange Act, 7 U.S.C. §§ 6c(b), 6d(a)(1), 9(1) (2018), and Commission
Regulations 32.2, 32.4, 180.1(a)(1)–(3), 17 C.F.R. §§ 32.2, 32.4, 180.1(a)(1)–(3) (2019).

        The Cartu Defendants also operated Greymountain Management Limited, a now-defunct
“payment processor” that maintained its principal place of business in Ireland. Ultimately,
through Greymountain and other related entities, the Cartu Defendants fraudulently processed at
least $165 million in customer funds in connection with their binary options trading scheme and
misappropriated a significant percentage of those funds by utilizing various manipulative or
deceptive devices, including by artificially manipulating the results of binary options trades to
force customer losses. The Complaint alleges that David Cartu owned and controlled All Out,
         Case 1:20-cv-00908-RP Document 29-1 Filed 07/14/21 Page 3 of 3




Jonathan Cartu owned and controlled Blue Moon, and Joshua Cartu owned and controlled
Orlando Union. The Complaint further alleges that the Cartu Defendants used these companies
to execute the alleged fraudulent scheme, including by transferring, holding, and concealing
funds obtained in connection with the scheme.

        The Cartu Defendants and the Peretz Defendants may obtain a copy of the complaint by
calling Mr. Sedrish at 1-312-989-9571 or Ms. Pendleton at 1-312-596-0629; by making such
request in writing to Mr. Sedrish or Ms. Pendleton at the address above, or by visiting the
following website on the internet: www.cftc.gov, clicking on News and Events, and typing in
Press Release No. 8321-20 (or, alternatively, going directly to CFTC Release No. 8321-20, dated
September 2, 2020, available at the following URL:
https://www.cftc.gov/PressRoom/PressReleases/8231-20 and accessing the link to the CFTC
complaint.
